Opinion filed October 25, 2012




                                                             In The

    Eleventh Court of Appeals
                                                         __________

                                                  No. 11-12-00096-CV
                                                      __________

 TOBY TAYLOR D/B/A TAYLOR MILLWRIGHT SERVICE, Appellant
                          V.
COOPER NATURAL RESOURCES, INC., A MISSOURI CORPORATION,
                        Appellee


                                      On Appeal from the 106th District Court
                                               Gaines County, Texas
                                        Trial Court Cause No. 10-06-16021


                                       MEMORANDUM OPINION

         Toby Taylor d/b/a Taylor Millwright Service, appellant, has filed in this court a motion
for voluntary dismissal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states
that this appeal is “moot” because “the parties have fully compromised and settled all issues in
dispute, and have agreed that the trial court judgment remains in full force and effect.”
Therefore, in accordance with appellant’s request, we dismiss the appeal.
         The motion is granted, and the appeal is dismissed.


October 25, 2012                                                                            PER CURIAM
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2

         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.

         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.